DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/21 has been entered.
Information Disclosure Statement
The information disclosure statement filed 07/12/21 has been reconsidered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-13, 15, 16, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Trahan et al. (US 2020/0399531 – cited previously) in view of Seymour-Loya et al. (US 2020/0190397 – cited previously) or Hughes et al. (US 2012/0048547 – cited previously).
With respect to independent claim 1, Trahan et al. discloses a method of fracturing a subterranean formation comprising: 
introducing a fracturing fluid into the subterranean formation (abstract; [0021]), wherein the fracturing fluid comprises:
a base fluid, wherein the base fluid comprises water ([0024]; [0026]; [0042]); 
proppant 24 ([0009]);
a friction reducer 26, wherein the friction reducer is a polymer ([0028]); and
a friction reducer enhancer, wherein the friction reducer enhancer is a surfactant 28 ([0028]), and wherein the surfactant is in a concentration in the base fluid greater than or equal to its critical micelle concentration ([0032]; [0038]); 
allowing the surfactant to form micelles in the fracturing fluid ([0032]; [0038]; [0043]-[0044]): and 
creating or enhancing one or more fractures in the subterranean formation ([0006]).
Trahan et al. discloses the method as set forth above, wherein the friction reducer is a water soluble anionic polyacrylamide.  The reference, however, fails to explicitly disclose wherein such has a molecular weight of less than or equal to 1 million as claimed.
Seymour-Loya et al. teaches friction reducers used for hydraulic fracturing in combination with a surfactant for enhancing the friction reducing abilities thereof, in high salinity water, wherein the friction reducer includes an acrylamide polymer having a weight average molecular weight within a range that includes 1,000,000 ([0025]).  As such, when choosing a suitable molecular weight for the friction reducing polymer of Trahan et al., it would have been obvious to one having ordinary skill in the art to try a friction reducing acrylamide having a molecular weight as suggested by Seymour-Loya et al. in order to impart friction reduction to the high salinity hydraulic fracturing fluid therewith.  The Examiner notes, one of ordinary skill in the art would recognize the optimal molecular weight of the friction reducing polymer to provide for since generally such differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such is critical.  See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality.  In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).  The instant specification fails to explicitly establish the instantly claimed molecular weight range as critical and it is unclear if any unexpected results are achieved by using such.
Alternatively, Hughes et al. teaches aqueous carrier liquids used to transport particles in well treatment methods, wherein such include friction reducing polymers in a base fluid of water; a combination of polymers may be used for such purposes, including those including polyacrylamide and modified forms thereof having some ionic character, wherein the friction reducing polymer may be a comonomer of such polyacrylamides and have an average molecular weight of from about 1000 up to about 20 million, or more specifically 1 million which is sometimes typical ([0041]).  As such, when using an ionic polyacrylamide as the friction reducing polymer in the method of Trahan et al., it would have been obvious to one having ordinary skill in the art to try a friction reducing polymer as suggested by Hughes et al. and having a molecular weight of less than or equal to 1 million in order to yield the predictable result of imparting friction reducing properties to the fluid therewith. The Examiner notes, one of ordinary skill in the art would recognize the optimal molecular weight of the friction reducing polymer to provide for since generally such differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such is critical.  See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality.  In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).  The instant specification fails to explicitly establish the instantly claimed molecular weight range as critical and it is unclear if any unexpected results are achieved by using such.
With respect to depending claim 2, Trahan et al. discloses the method as set forth above with respect to independent claim 1, wherein the water is disclosed to have a high concentration of total dissolved solids ([0031]; [0042]; [0045]).  The reference, however, fails to define the actual total dissolved solid content thereof.  Seymour-Loya et al. teaches hydraulic fracturing processes using a friction reducing polymer and surfactant in combination therewith, as noted above, wherein the water can have a high salinity/TDS content; the monovalent cation content may exceed 10,000 ppm or 300,000 ppm and the divalent cation content may exceed 500 ppm or 20,000 ppm ([0065]).  Since 1 mg/L is equivalent to 1 ppm, and Seymour-Loya et al. suggests a TDS content overlapping that of the instantly claimed range for use with a fracturing fluid that includes both a friction reducer and a surfactant, while Trahan et al. discloses the hydraulic fracturing fluid therein as a high salinity fluid, it would have been obvious to one having ordinary skill in the art to provide for a salinity within the range as instantly claimed when using a high salinity fracturing fluid in the method of Trahan et al. since such is a known salinity concentration suitable for use in hydraulic fracturing fluids containing a combination of surfactant and friction reducer and one having ordinary skill in the art would recognize an optimal salinity to provide therein since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 3, Trahan discloses wherein the fracturing fluid is composed primarily of water and proppant, and, further includes the friction reducer and friction reducer enhancer therein; additional additives may be included ([0021]).  The Examiner notes, the reference does not disclose an additive that is a hydrocarbon liquid nor explicitly require the inclusion thereof.  As such, it is the position of the Office that it would have been obvious to one having ordinary skill in the art to provide for the fracturing fluid of Trahan et al. wherein it does not contain a hydrocarbon liquid insofar as because Trahan et al. does not require such for the disclosed fracturing method, and, as such, it would appear the method of fracturing is capable of being conducted there without.
With respect to depending claims 4-7, Trahan et al. discloses wherein the friction reducer is a homo-polymer or copolymer, which the polymer is an anionic polymer and wherein the polymer is selected from the group as claimed per claim 6 ([0026]; [0028]).  Additionally, in view of the teachings of Seymour-Loya et al. and/or Hughes et al., cited within the rejection of claim 1, each of the limitations of claims 4-7 is further provided for. 
With respect to depending claim 9, Trahan et al. discloses the method as set forth above with respect to claim 1.  The reference, however, is silent to the amount of friction reducer included in the fluid.  Seymour-Loya et al. teaches inclusion of the friction reducing polymer in a range of 0.01 to 10 gpt for the hydraulic fracturing process ([0029]). Hughes et al. suggests the inclusion of friction reducers, as noted above in the rejection of claim 1, wherein such are provided in an amount of 0.001% to about 5% by weight of the carrier liquid ([0042]) so as to impart a degree of viscosity thereto which is not much more than that of water while still capable of transporting particles into the formation ([0041]).  As such, when using the friction reducing polymers of Seymour-Loya et al. or Hughes within the method of Trahan et al., it would have been obvious to one having ordinary skill in the art to try an amount thereof as claimed in order to impart friction reducing properties to the well treatment fluid since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 	
With respect to depending claim 10, Trahan et al. discloses in Figure 3 wherein at a final hydration time of 600 seconds, the inventive fluid provides a friction reduction of 70% while the same fluid minus the friction reducer enhancer provides for only about 30% friction reduction.  Although silent to wherein the friction reducer enhancer reduces a final hydration time as claimed, since Trahan et al. discloses the friction reducer enhancer as enhancing the performance of the friction reducer, as well as suggests overlapping materials for use as the friction reducer and friction reducer enhancer, along with corresponding amounts thereof, the friction reducer enhancer would be expected to act in the same manner as claimed, i.e., reduce a final hydration time by at least 25% as compared to a fracturing fluid having the same composition as the fracturing fluid except without the friction reducer enhancer.  If there is any difference between the reduction in final hydration time of the friction reducer of Trahan et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).   The Examiner additionally notes, based on Figure 3, it appears a reduction in hydration time is achieved in the fluid that contains the friction reducer enhancer as compared to that which does not, and it is further noted that such a reduction appears similar to that which is instantly disclosed by Applicant in instant Figures 3 and 4.  For example, Figure 3 of Trahan and Figure 4 of the instant application show the friction reducer enhanced fluid as reducing friction by more than 60% in a time around 2 minutes.  The fluid of Trahan that lacks the friction reducer enhancer does not achieve such a friction reduction over the entire timees shown, but rather achieves a minimal friction reduction that levels around 8 minutes.   Although silent to a final hydration time of the friction reducer being reduced by “at least 25%,” it appears the hydration time of the friction reducer in the fracturing fluid that includes the friction reducer enhancer is indeed reduced by at least 25% as compared to the fluid lacking the friction reducer enhancer; given the range of amounts of each component of the friction reducer, friction reducer enhancer and base fluid, one having ordinary skill in the art would recognize the optimal amounts of each to employ so as to achieve the optimal friction reduction enhancement and hydration time for the friction reducer enhanced fluid therein since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 	
With respect to depending claim 11, Trahan et al. discloses wherein the friction reducer enhancer is a water-soluble surfactant ([0039]-[0041]).
With respect to depending claim 12, Trahan et al. discloses wherein the surfactant is selected from the group consisting of ethoxylated amines, alkoxylated sulfates, ethoxylated primary and secondary alcohols, betaines and sultaines, poly and oligomeric glycosides, amine oxides, and combinations thereof ([0046]).
With respect to further dependent claim 13, Trahan et al. fails to further disclose the surfactant as an ethoxylated tallow amine or polyethoxylated tallow amine as claimed.  Seymour-Loya et al. teaches friction reducers used in hydraulic fracturing wherein a surfactant is included with an acrylamide polymer friction reducer, as noted above, for the purpose of boosting the performance of the acrylamide friction reducer (abstract).  Examples of such surfactants include amine ethoxylates that are tallow amine ethoxylates ([0036]-[0038]).  Since both Trahan et al. and Seymour-Loya et al. suggest surfactants to enhance the performance of acrylamide polymer friction reducers, it would have been obvious to one having ordinary skill in the art to try an ethoxylated tallow amine as the surfactant in the method of Trahan et al. in order to enhance the performance of the friction reducer therein.  
With respect to depending claim 15, Trahan et al. discloses wherein the surfactant in high concentrations in water can form micelles, and wherein the friction reducing ability of the surfactant depends strongly on the shape of such micelles ([0038]; [0043]-[0044]).  The reference additionally suggests the minimum amount of active surfactant bet in the range of 60 to 500 ppm ([0048]).  It is additionally suggested wherein the critical micelle concentration is the surfactant concentration above which micelles begin to form, and, in practice, a narrow range of concentrations thereof represent such ([0032]).  Since Trahan et al. discloses both a concentration of surfactant for use, as well as wherein the ability of the surfactant to reduce friction depends on the shape of the micelles formed, it would have been obvious to one having ordinary skill in the art to try an amount of surfactant within the range as instantly claimed that provides for the surfactants of Trahan in a critical micelle concentration in order to enhance the friction reducing abilities thereof.  One of ordinary skill in the art would recognize the optimal concentration for such a purpose in order to ensure the desired surfactant micelle shapes are provided for since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 	
With respect to depending claim 16, Trahan et al. discloses wherein the step of introducing the fracturing fluid into the subterranean formation comprises using a pump 22 ([0018]).
With respect to depending claim 21, Trahan et al. discloses wherein the water is selected from the group as claimed ([0010]; [0027]).
With respect to dependent claim 23, Trahan et al. discloses adding the friction reducer 26 and the friction reducer enhancer 28 to the base fluid 20 ([0028]; Fig. 1; claim 1).
With respect to dependent claim 24, Trahan et al. discloses wherein the friction reducer and the friction reducer enhancer are added to the base fluid as a friction reducer package ([0028], [0035], wherein the friction reducer enhancer is explicitly disclosed as used with the friction reducer, and thus is considered to be added as a “package;” claims 1 and 7 wherein both components are added to the base fluid).
Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Trahan et al. in view of Seymour-Loya et al. or Hughes et al. as applied to claim 1, above, and further in view of Hu et al. (US 2017/0096597 – cited previously).
With respect to dependent claim 2, Trahan et al. discloses the method as set forth above with respect to independent claim 1, wherein the water is disclosed to have a high concentration of total dissolved solids ([0031]; [0042]; [0045]).  The reference, however, fails to define the actual total dissolved solid content thereof.  Hu et al. teaches aqueous fluids used for well fracturing wherein the fluid includes a high total dissolved solid content and a friction reducing polymer and surfactant are added thereto, wherein the surfactant can increase the friction reduction provided by the friction reducing polymer in salt water, wherein total dissolved solids levels thereof are in the range of 1,000- 500,000 mg/L ([0067]-[0068]).  Since Trahan et al. discloses the use of both a friction reducing polymer and a friction reducer enhancer in the form of a surfactant used in an aqueous fluid that has a high total dissolved solid content, it would have been obvious to one having ordinary skill in the art to try a fluid having a total dissolved solids concentration within the range as claimed since such a range of total dissolved solids is known in the art to achieve friction reduction by addition of a friction reducing polymer and surfactant thereto and maintain suitability for use as a well treatment fluid.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Trahan et al. in view of Seymour-Loya et al. or Hughes et al. as applied to claim 1 above, and further in view of Malchesky et al. (US 2013/0029884 – cited previously).
Trahan et al. discloses the method as set forth above with respect to independent claim 1, wherein the aqueous base fluid can include a high dissolved solid concentration, wherein the source of such water includes produced water.  The reference, however, is silent to the salt water as including an iron salt.  Malchesky et al. teaches compositions useful in hydraulic fracturing fluids that may have a presence of high salt content water (abstract) wherein examples of field waters useful in such fracturing/treating fluids are evaluated so as to determine the properties thereof.  The field waters can be seen to have a total hardness in the range of 5000-20000 mg/L, wherein the total iron present therein is in the range of 0.29-42.30 mg/L (Table 1).  Since Trahan et al. discloses wherein the aqueous base fluid can be obtained from produced water, which would be encompassed by “field” water, and Malchesky et al. suggests such waters having total dissolved solid contents that encompass the range instantly claimed and disclosed by Applicant to include a total dissolved iron content therein that overlaps the range thereof instantly claimed by Applicant, and Trahan et al. further suggests wherein the friction reducer/friction reducer enhancer composition is compatible with fluids having a high overall total dissolved solid content, it would have been obvious to one having ordinary skill in the art to try the composition of Trahan et al. with an aqueous fluid containing a total dissolved iron content overlapping the range as claimed since Trahan et al. suggests the ability of the disclosed fluids to be used with aqueous fluids containing high dissolved solid contents in general and, as taught by Malchesky et al., fluids having high dissolved salt contents typically include an amount of total dissolved iron therein.  One having ordinary skill in the art would thus recognize the optimal total dissolved iron content with which the friction reducer/friction reducer enhancer is compatible since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Response to Arguments
Applicant’s arguments with respect to the prior art rejections as set forth in the previous office action have been fully considered.
The Examiner notes, upon further consideration, the rejection of claims 1-7, 9-12, 15, 16, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in view of Trahan et al. and Hughes et al has been withdrawn.
With respect to the rejection of claims as unpatentable over Trahan in view of Hughes, Applicant notes the instant specification and Trahnan make clear that the molecular weight of the polymer has a significant impact on properties and performance of a polymer noting the instant specification’s disclosure of providing for friction reduction of any fracturing fluid containing at least 50,000 mg/L by at least 30% in at time from 10-30 minutes after addition to the base fluid, wherein the molecular weight of the polymeric friction reducer can be selected to provide the desired percent decrease in friction. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the percent friction reduction in a fracturing fluid having the noted salinity in the disclosed time frame) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Should Applicant consider such an effect and/or correlation to occur as a result of the molecular weight of the friction reducer and such to be an unexpected result, Applicant is invited to clarify such within the claims.  Any unexpected results must be commensurate in scope with the claimed invention.  The Examiner notes, instant independent claim 1 claims neither the noted salinity above nor the percent friction reduction nor time in which such occurs.
Applicant notes Trahan suggest molecular weight can affect friction reduction, as can salinity.  However, Trahan discloses the use of the combined surfactant and polymer in high salinity fluids ([0042]), and based on the suggestion of molecular weight affecting friction reduction, would make one of ordinary skill in the art aware to test friction reducing polymers at varying molecular weights to determine an optimal molecular weight capable of providing for friction reduction.  
Applicant notes Hughes does not teach careful selection of molecular weight of the polymeric friction reducer and the molecular weights therein are not tied to performance of the polymer. 
The Examiner notes, the instant claims do not require a certain performance of the friction reducer, but rather, a fluid comprising a friction reducer having a molecular weight as claimed.  Trahan discloses the use of a friction reducer, wherein it is known the molecular weight thereof may affect its performance, i.e., be a result effective variable, and Hughes suggests the same polymer as Trahan used for friction reducing purposes in well treatment fluids to have a molecular weight within the instantly claimed range.  As such, the instantly claimed molecular weight of the friction reducing polymer is considered one of a finite number of molecular weights suitable for the friction reducing polymer to achieve friction reducing purposes in a well treatment fluid, and one having ordinary skill in the art would recognize such as an option to try when determining an optimal molecular weight for the friction reducing polymer in Trahan since Trahan clearly suggests the molecular weight of the friction reducing polymer will have an effect on the friction reduction achieved.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
With respect to dependent claim 22, Applicant notes Malchesky’s citing for teaching a dissolved iron concentration and asserts the reference does not teach a fracturing fluid wherein the base fluid has a dissolved iron concentration in the claimed range.  However, the Examiner notes the grounds of rejection as set forth above wherein Trahan discloses source of water for the fracturing fluid to include produced water and Malchesky et al. teaches examples of field waters useful in such fracturing/treating fluids that are evaluated to determine the properties thereof, wherein it is shown the field waters can be seen to have a total hardness in the range of 5000-20000 mg/L, with a total iron presence of 0.29-42.30 mg/L (Table 1).  The Office maintains since Trahan et al. discloses wherein the aqueous base fluid can be obtained from produced water, which would be encompassed by “field” water, and Malchesky et al. suggests such waters having total dissolved solid contents that encompass the range instantly claimed and disclosed by Applicant to include a total dissolved iron content therein that overlaps the range thereof instantly claimed by Applicant, and Trahan et al. further suggests wherein the friction reducer/friction reducer enhancer composition is compatible with fluids having a high overall total dissolved solid content, it would have been obvious to one having ordinary skill in the art to try the composition of Trahan et al. with an aqueous fluid containing a total dissolved iron content overlapping the range as claimed since Trahan et al. suggests the ability of the disclosed fluids to be used with aqueous fluids containing high dissolved solid contents in general and, as taught by Malchesky et al., fluids having high dissolved salt contents typically include an amount of total dissolved iron therein.  One having ordinary skill in the art would thus recognize the optimal total dissolved iron content with which the friction reducer/friction reducer enhancer is compatible since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed iron ion concentration as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  As such, the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
04/20/22